Citation Nr: 9906538	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-20 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than January 26, 
1996, for an increased rating to 70 percent for 
service-connected post-traumatic stress disorder and for the 
assignment of a total rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted an increased rating to 
70 percent for service-connected post-traumatic stress 
disorder (PTSD) and granted a total rating based on 
individual unemployability and assigned an effective date for 
both of January 26, 1996.  The veteran has perfected an 
appeal to the Board of the effective date assigned.

The veteran has alleged that the effective dates assigned for 
the increased rating for service-connected PTSD and for a 
total rating based on individual unemployability should have 
been in 1992 and 1989, respectively.  The only legal basis on 
which such dates could be awarded is if clear and 
unmistakable error were found in prior final rating decisions 
of the RO that were rendered at a time near those dates.  
38 C.F.R. § 3.105(a) (1998).

For the reasons and bases provided in Part II.C. of this 
decision, the Board concludes that the veteran failed to 
reasonably raise the issue of clear and unmistakable error 
with regard to the claim for an effective date earlier than 
January 26, 1996, for an increased disability rating for 
service-connected PTSD and for a total rating based on 
individual unemployability, and that therefore it was not 
error on the part of the RO for not adjudicating the claim 
for an earlier effective date on this particular legal basis.  
Fugo v. Brown, 6 Vet. App. 40, 45 (1993) (holding that, where 
veteran did not reasonably raise clear and unmistakable 
error, the board was not required to address it, but should 
have noted the veteran's attempt to raise the issue and 
resolved it quickly and simply).

Finally, because the veteran specifically alleges that he is 
entitled to an earlier effective date for the award of an 
increased disability rating to 70 percent for 
service-connected PTSD as of August 1992 based on a VA 
psychiatric examination conducted at that time, his claim is 
not construed by the Board as a motion, contained in the 
record on appeal, for clear and unmistakable error in the 
Board's February 1992 decision pertaining to an increased 
rating for service-connected PTSD under recently enacted 
provisions in the law allowing for such motions because he 
alleges entitlement to an effective date that is later than 
the date of the Board decision.  See 38 U.S.C.A. §§ 5109(A), 
7111(d) (West 1991 & Supp. 1998); 64 Fed. Reg. 2134 (1999) 
(to be codified at 38 C.F.R. § 20.1404(d) (1999).  Moreover 
his claim for an earlier effective date as of 1989 for a 
total rating based on individual unemployability is not 
construed as a motion, contained in the record on appeal, for 
clear and unmistakable error in the Board's February 1992 
decision because the February 1992 Board decision did not 
render a decision on a claim for a total rating based on 
individual unemployability.


FINDINGS OF FACT

1.  On August 18, 1989, the RO received a claim from the 
veteran for service connection for PTSD.

2.  In a July 1990 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating for the 
disorder.

3.  The veteran appealed the assignment of the 30 percent 
rating to the Board and the Board denied the claim in 
February 1992.

4.  On August 27, 1992, the veteran underwent a routine 
future VA psychiatric examination for the purpose of 
evaluating the degree of disability resulting from the 
veteran's service-connected PTSD, then rated as 30 percent 
disabling.

5.  In an October 1992 rating decision, the RO, based on its 
review of the August 27, 1992, VA psychiatric examination and 
VA outpatient treatment records, confirmed and continued the 
30 percent evaluation then assigned for service-connected 
PTSD, and the veteran was notified of this rating decision in 
November 1992.

6.  In September 1993, the RO received a claim from the 
veteran for an increased disability rating for 
service-connected PTSD with attached evidence including 
medical records and an excerpt of a decision by an 
Administrative Law Judge of the Social Security 
Administration.

7.  In a September 1993 rating decision, the RO denied the 
claim for an increased disability rating for 
service-connected PTSD, then evaluated as 30 percent 
disabling, and the veteran was notified of this decision in 
September 1993.

8.  On February 14, 1994, the RO received an application from 
the veteran for increased compensation based on 
unemployability with attached evidence.

9.  On March 15, 1994, the veteran underwent a VA 
ophthalmology examination for the purpose of evaluating the 
degree of disability resulting from service-connected 
defective vision of the right eye, then rated as 30 percent 
disabling; and on March 21, 1994, the veteran underwent a VA 
psychiatric examination for the purpose of evaluating the 
degree of disability resulting from service-connected PTSD.

10.  In a July 1994 rating decision, the RO granted an 
increased rating to 50 percent for service-connected PTSD and 
denied a total rating based on individual unemployability and 
notified the veteran of this rating decision in August 1994.

11.  On January 26, 1996, the RO received an application from 
the veteran for increased compensation based on 
unemployability.

12.  In a June 1996 rating decision, the RO, after having 
obtained VA outpatient treatment records, denied increased 
disability ratings for service-connected defective vision of 
the right eye and PTSD and denied a total rating based on 
individual unemployability and notified the veteran in July 
1996.

13.  In August 1996, the RO received a request from the 
veteran to review additional evidence in connection with his 
claim for unemployability filed in January 1996 and received 
the additional evidence.

14.  In December 1996, the veteran underwent a VA psychiatric 
examination.

15.  In the February 1997 rating decision that is the subject 
of this appeal, the RO granted an increased disability rating 
for service-connected PTSD to 70 percent disabling and 
granted a total rating based on individual unemployability 
and assigned an effective date of January 26, 1996, the date 
the RO received a claim from the veteran for increased 
compensation based on unemployability.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 26, 1996, for an 
increased rating for service-connected PTSD based on the law 
and regulations governing the assignment of effective dates 
is not warranted in this case.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(1), (2) (1998).

2.  An effective date earlier than January 26, 1996, for a 
total rating based on individual unemployability based on the 
law and regulations governing the assignment of effective 
dates is not warranted in this case.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1), (2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

On August 18, 1989, the RO received a claim from the veteran 
for service connection for PTSD.  In a July 1990 rating 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent rating for the disorder.  The veteran 
appealed the assignment of the 30 percent rating to the Board 
and the Board denied the claim in February 1992.

On August 27, 1992, the veteran underwent a routine future VA 
psychiatric examination for the purpose of evaluating the 
degree of disability resulting from the veteran's 
service-connected PTSD, then rated as 30 percent disabling.  
In an October 1992 rating decision, the RO, based on its 
review of the August 27, 1992, VA psychiatric examination and 
VA outpatient treatment records, confirmed and continued the 
30 percent evaluation then assigned for service-connected 
PTSD, and the veteran was notified of this rating decision in 
November 1992.

In September 1993, the RO received a claim from the veteran 
for an increased disability rating for service-connected PTSD 
with attached evidence including medical records and an 
excerpt of a decision by an Administrative Law Judge of the 
Social Security Administration.  In a September 1993 rating 
decision, the RO denied the claim for an increased disability 
rating for service-connected PTSD then evaluated as 30 
percent disabling, and the veteran was notified of this 
decision in September 1993.

On February 14, 1994, the RO received an application from the 
veteran for increased compensation based on unemployability 
with attached evidence.  On March 15, 1994, the veteran 
underwent a VA ophthalmology examination for the purpose of 
evaluating the degree of disability resulting from 
service-connected defective vision of the right eye, then 
rated as 30 percent disabling; and on March 21, 1994, the 
veteran underwent a VA psychiatric examination for the 
purpose of evaluating the degree of disability resulting from 
service-connected PTSD.  In a July 1994 rating decision, the 
RO granted an increased rating to 50 percent for 
service-connected PTSD and denied a total rating based on 
individual unemployability and notified the veteran of this 
rating decision in August 1994.

On January 26, 1996, the RO received an application from the 
veteran for increased compensation based on unemployability.  
In a June 1996 rating decision, the RO, after having obtained 
VA outpatient treatment records, denied an increased 
disability rating for service-connected defective vision of 
the right eye and PTSD and denied a total rating based on 
individual unemployability and notified the veteran in July 
1996.

In August 1996, the RO received a request from the veteran to 
review additional evidence in connection with his claim for 
unemployability filed in January 1996 and received the 
additional evidence.  In December 1996, the veteran underwent 
a VA psychiatric examination.  In the February 1997 rating 
decision that is the subject of this appeal, the RO granted 
an increased disability rating for service-connected PTSD to 
70 percent disabling and granted a total rating based on 
individual unemployability and assigned an effective date of 
January 26, 1996, the date the RO received a claim from the 
veteran for increased compensation based on unemployability.

The veteran perfected a timely appeal of the January 26, 
1996, effective date for the increased rating for 
service-connected PTSD and for the total rating based on 
individual unemployability to the Board.  In his notice of 
disagreement, he claimed that the effective date for the 
increased rating for his service-connected PTSD "should be 
dated at least back to 1992 s[i]n[c]e I feel that is when my 
severe PTSD condition [began] keeping me from being 
ga[in]fully employed . . . ."  In his VA Form 9 substantive 
appeal, he stated that he had not worked since 1989 and 
indicated that, since he had been considered disabled by the 
Social Security Administration since 1989, his total rating 
based on individual unemployability from VA should also date 
from 1989.  In VA Form 646, his representative argued that 
the increased rating for service-connected PTSD should have 
been "effective July 28, 1992, date of routine future 
psychiatric examination," although the Board notes that the 
routine future psychiatric examination in 1992 is dated 
August 27th, not July 28th.  The veteran's representative also 
argued that the effective date for the total rating based on 
individual unemployability should have been September 2, 
1989, "based on the Social Security Administration date of 
alleged onset of disability."

II.  Analysis.

A.  Effective Date Earlier Than January 26, 1996,
For An Increased Rating To 70 Percent For
Service-Connected PTSD.

The effective date provisions for the awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (1998).  It is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  Cf. Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Under the general rule 
provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation".  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1998); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VA O.G.C. 
Prec. Op. 12-98 (Sept. 23, 1998).  Thus, the date of receipt 
of a claim for an increased disability rating generally only 
becomes the effective date for an increased rating when the 
increase in disability is shown to have "occurred more that 
one year prior to the receipt of the claim for such 
increase" and the increased level of disability still 
continues to the present day.  See Harper, 10 Vet. App. at 
126; VA O.G.C. Prec. Op. 12-98 at 3.

1.  Application Of The General Rule For Effective Dates
For Increases In Disability Compensation.

In this case, the veteran filed a claim for increased 
compensation based on unemployability on January 26, 1996.  
As to prior claims for a total rating based on individual 
unemployability, the Board notes that the rating decisions 
that had adjudicated those claims prior to the submission of 
the January 26, 1996, claim were not appealed to the Board 
and had become final by the time of the January 26, 1996 
claim.  38 U.S.C.A. § 7105(c) (West 1991); cf. 38 C.F.R. 
§ 20.304 (filing of additional evidence within the appeal 
period of an adverse determination does not extend the time 
for initiating or completing an appeal of that 
determination).

In addition to other factors, such as the veteran's 
employment history and educational background, a claim for a 
total rating based on individual unemployability also 
involves consideration of the ratings assigned for each 
service-connected disability and the combined rating for 
service-connected disabilities.  The RO had last evaluated 
the degree of disability resulting from the two 
service-connected disorders less then two years before the 
January 1996 claim, specifically by issuing a rating decision 
in July 1994 that was based on evidence which included VA 
ophthalmologic and psychiatric examination reports from 
examinations conducted in March 1994.  In the July 1994 
rating decision, the RO had granted an increased disability 
rating to 50 percent for the service-connected PTSD and it 
also decided that the veteran was not unemployable by reason 
of his service-connected disabilities and denied a total 
rating based on individual unemployability.  The veteran did 
not appeal this rating decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991)

Thus, pursuant to its duty to assist the veteran in 
developing the evidence necessary to decide his January 1996 
claim for a total rating based on individual unemployability, 
the RO obtained VA outpatient treatment records and, based on 
this evidence, the RO denied, in June 1996, increased ratings 
for the two service-connected disorders and denied a total 
rating based on individual unemployability.  The veteran did 
not appeal this decision but instead, in August 1996, 
requested the RO to review additional evidence in connection 
with his claim for a total rating based on individual 
unemployability.  The RO reviewed this evidence as well as 
the results of December 1996 VA psychiatric examination 
report.  The RO then decided, in a February 1997 rating 
decision, to grant an increased rating for service-connected 
PTSD to 70 percent and to grant a total rating based on 
individual unemployability.

Even without regard to the content of the evidence submitted 
subsequent to the January 1996 claim, the Board notes that if 
the RO based its conclusion to grant the increased rating to 
70 percent for service-connected PTSD on any of the medical 
reports dated subsequent to receipt of the January 26, 1996, 
claim because one of those reports showed that an increase in 
severity of the disability had occurred, the appropriate 
effective date would be the date of the evidence or medical 
report showing the increase in severity or a date later than 
the date of claim.  Where evidence showing the increase in 
disability is clearly dated after the date of claim, 
assigning the earlier date is not in accordance with the 
general rule for assigning effective dates for increased 
disability ratings under 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(o)(1), although any error by the RO in so doing 
favored the veteran.  Williams v. Gober, 10 Vet. App. 447, 
452 (1997); see also VA O.G.C. Prec. Op. 12-98 at 10 (stating 
that "the effective date of an increased rating based upon 
new and material evidence received within the appeal period 
or prior to an appellate decision is the date on which the 
facts establish the increase occurred or the date of the 
original claim for increase, whichever is later" (emphasis 
added)).

Therefore, the Board observes that, by assigning the January 
26, 1996, date of claim to the award of an increased 
disability rating to 70 percent for service-connected PTSD, 
the RO assigned the earliest date possible under the general 
rule governing effective dates for increased disability 
ratings.  Accordingly, the veteran cannot be provided an 
earlier effective date for the award of an increased rating 
for service-connected PTSD under the provisions of section 
5110(a) of the statute or of section 3.400(o)(1) of the 
regulations as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

2.  Application Of The Exception To The General Rule
For Effective Dates
For Increases In Disability Compensation.

The Board will now examine whether an earlier effective date 
for the award of an increased disability rating for 
service-connected PTSD could have been allowed under the 
exception to the general rule governing claims "for 
increase" which exception governs awards "of increased 
compensation".  38 U.S.C.A. § 5110(a), (b)(2) (West 1991).  
Under the exception, if the evidence shows that the increase 
in disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1998); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VA O.G.C. 
Prec. Op. 12-98 (Sept. 23, 1998).

Therefore, the first question is whether there is any 
evidence in the file dated within one year prior to the date 
of receipt of claim, i.e., between January 26, 1995 and 
January 26, 1996, that is relevant to the service-connected 
PTSD.  The Board notes that there is evidence in the file 
dated between these dates and that some of it pertains to 
disorders other than PTSD, such as complaints of cervical and 
back pain; cervical myalgia; chronic neck pain; cervical 
spondylosis; myofascial pain syndrome; recurrent pharyngitis; 
allergic rhinitis/sinusitis; gastroesophageal reflux 
disorder; and questionable viral upper respiratory infection; 
and the Board will not consider this evidence.  However, 
there are also some reports in the file dated between January 
26, 1995, and January 26, 1996, which do pertain to the 
service-connected PTSD, and that this evidence consists of 
the following reports:

(1)  A November 1, 1995, VA outpatient record, called a Day 
Treatment Center (DTC) Progress Review.

(2)  A November 30, 1995, VA DTC Progress Review.

(3)  A December 6, 1995, VA Progress Note from a Mental 
Hygiene Clinic.

(4)  A December 29, 1995, VA DTC Progress Review.

(5)  A VA DTC Progress Review which is undated but which 
pertains to treatment during the month of January 1996.

Now that it has been determined that relevant evidence dated 
between January 26, 1995, and January 26, 1996, is of record, 
the second question is whether it is factually ascertainable 
from this evidence that an increase in disability to the next 
disability level, which in this case was to the 70 percent 
level, for service-connected PTSD occurred during this time 
period.  This analysis requires the Board to examine the 
evidence in light of the regulatory criteria for a 70 percent 
disability for service-connected PTSD.

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of disability resulting from 
service-connected mental disorders were revised after the 
veteran filed his January 26, 1996, claim for increased 
compensation based on unemployability, and therefore the 
Board will review the evidence in light of both the old and 
the new rating criteria to see if an earlier effective date 
is warranted under either.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  Concerning this 
analysis, the Board notes that the veteran was given notice 
of both the old and the new criteria in the June 1997 
statement of the case, and therefore the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VA O.G.C. 
Prec. Op. 11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); Karnas, 1 Vet. App. at 312-13.

The criteria for evaluating the degree of disability 
resulting from service-connected PTSD that were in effect 
prior to November 7, 1996, provided a 50 percent rating for a 
"considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
when reliability, flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial 
impairment.  A 70 percent rating was provided when the 
ability to maintain effective or favorable relationships was 
"severely" impaired and when the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

The criteria for evaluating the degree of disability 
resulting from service-connected PTSD that have been in 
effect since November 7, 1996, provide a 50 percent rating 
for "[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  The 
next higher or 70 percent rating may be assigned for 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships."  The highest or 100 
percent evaluation may be assigned for "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."

With regard to whether it is factually ascertainable from the 
five items of evidence dated between January 26, 1995, and 
January 26, 1996, that an increase in disability to the next 
disability level, i.e., to the 70 percent level, for 
service-connected PTSD occurred during this time period, the 
Board notes that the November 1, 1995, DTC Progress Review 
showed that the veteran attended Recreation Therapy and Group 
Therapy nearly daily during the month of October 1995.  The 
November 1, 1995, report was the most detailed of all the 
reports and addressed the rating criteria adequately for 
rating purposes.  It provided the following descriptive 
paragraph: 

Vet[eran] had rhinitis and sinusitis 
diagnosed and treated in medical clinic.  
Otherwise, vet[eran] essentially 
unchanged psychologically.  No major 
changes reported.  Residual 
symptomatology:  Very active in group 
therapy.  Appropriate, thoughtful, 
empathetic and insightful in his 
responses.  Passive at times, active at 
others.  Listens attentively.  Very 
analytical.  Analyzes what is said, draws 
conclusions, makes behavioral changes 
accordingly.  Excellent feedback to the 
other group members.  Appropriate, 
supportive, and somewhat of a role model 
in group therapy.  Continues to 
experience depression.  Continues severe 
social withdrawal and isolation.  Much 
mistrust of others, including family and 
relatives.  Above average intellectually.  
Socially isolated when not in the DTC.  
Better eye contact socially.  Motivated 
to get relief.  Uses DTC as an important 
social support system.  Appropriate 
affect.  Combat veteran in Viet Nam.  
Recurrent thoughts and dreams about Viet 
Nam.  Cooperative, pleasant vet[eran].  
No overt thought disorder or confusion.  
Well oriented.  No hallucinations, 
delusions, or unusual thought content, no 
loose associations.  Good memory, 
concentration, and attention.  Abstracts 
well.

Under "Assessment", the report stated, "Both the patient 
and the DTC staff agree on the following assessment of 
progress toward the specified treatment goals" and then the 
following scale was noted:  (-2) = marked regression; (-1) = 
mild regression; (0) = no progress or regression; (+1) = mild 
progress; (+2) = maximum progress; (U) = Unknown due to 
patient not following the prescribed treatment plan.  The 
report then showed the ratings assigned in the veteran's case 
for three treatment goals as follows:

+2	Prevent hospitalization due to a 
mental disorder.
+1	Reduce symptoms to tolerable levels.
+2	Provide social support system.

The diagnosis of the mental disorder was PTSD, chronic, 
delayed onset.  The veteran diagnosed with several physical 
disorders, most of them nonservice-connected except for the 
service-connected right eye disorder.  His current Global 
Assessment of Function (GAF) score was 60 and this was also 
the highest GAF score for the past year and this score 
contemplated moderate symptoms, e.g. flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social occupational or school functioning, 
e.g., few friends, conflicts with co-workers.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

The Board concludes that it was not factually ascertainable 
from the November 1, 1995, DTC Progress Review that an 
increase in severity from the assigned 50 percent rating to 
the 70 percent level or higher had occurred.  Although the 
word "severe" was used in the report to describe one 
symptom of the service-connected PTSD, i.e., social 
withdrawal and isolation, there was no indication from this 
report that the veteran's overall condition resulted in 
severe impairment in the ability to obtain or retain 
employment.  Rather, the assignment of the 60 percent GAF 
score was evidence that the overall symptoms of the 
service-connected PTSD were "moderate" and contemplated a 
person who may have moderate difficulty in occupational 
functioning, such as conflicts with coworkers, but who was 
nevertheless able to work.  Accordingly, the Board concludes 
that it was not factually ascertainable from this evidence 
that an increase in disability to the 70 percent disability 
level had occurred as of the date of this report under the 
old rating criteria.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

In so concluding, the Board also notes that the November 1, 
1995, report did not show that the veteran met any of the 
three independent bases for granting a 100 percent rating.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  For the same 
reasons noted for the 70 percent rating above that the report 
did not show severe impairment in occupational functioning, 
the report also did not show that the veteran was 
demonstrably unable to obtain or retain employment.  
Moreover, instead of providing evidence of totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, the 
report indicated that the veteran had no overt thought 
disorder or confusion; no hallucinations, delusions, or 
unusual thought content, and no loose associations.  Finally, 
although the report indicated that the most serious symptom 
of the veteran's PTSD was social withdrawal and isolation, 
with much mistrust of others including family and relatives, 
the report did not indicate virtual isolation in the 
community because the veteran was, as of the time of the 
report, still motivated to work with others in the DTC to 
"get relief", and he was able to relate to those in the DTC 
group, who are also members of the community.  It was noted 
that he was making "[b]etter eye contact socially" and was 
using the DTC "as an important social support system."  
Finally, the Board notes generally that the November 1, 1995, 
report did not reflect a situation at this point where 
service-connected PTSD was getting worse but rather reflected 
a situation with hope for improvement in the condition 
through VA's treatment programs including a veteran who was 
participating often in those programs and was motivate to 
reduce or "get relief" from his symptoms.

With regard to the revised rating criteria, the Board notes 
that the veteran clearly did not meet the criteria for the 
100 percent rating based on the November 1, 1995, report.  
Although a few of the criteria for the 100 percent rating 
were not addressed in the report, it was noted that the 
veteran had no overt thought disorder or unusual thought 
content and that he provided "excellent feedback to the 
other group members" (not "gross impairment in thought 
processes and communication"); that he had no hallucinations 
or delusions (not "persistent delusions or 
hallucinations"); that he was appropriate, thoughtful, 
empathetic and insightful in his responses (not displaying 
"grossly inappropriate behavior"); that he was well 
oriented (not "disorientation to time or place"); and that 
he had a good memory (not "memory loss for names of close 
relatives, own occupation, or own name").

Concerning the new criteria for the 70 percent rating, the 
November 1, 1995, report, while showing moderate difficulty 
in occupational functioning, as depicted by the GAF score of 
60, did not show that occupational impairment was due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  Concerning this, the Board 
acknowledges that, although it was noted in the report that 
the veteran was well oriented, most of the new criteria for 
the 70 percent disability level were not specifically 
addressed in the report.

However, at the time of the June 1996 rating decision when 
the RO denied an increased rating to 70 percent for 
service-connected PTSD, the new rating criteria were not yet 
in effect, and so there was no reason for the RO to view the 
medical report as inadequate for rating purposes.  It was 
adequate under the old criteria, as noted by the Board's 
analysis of the report's findings in light of that criteria 
above.  Because the report did not address most of the new 
criteria for the 70 percent rating, the Board cannot now 
conclude, based on this report, that it was factually 
ascertainable that an increase to the 70 percent rating under 
the new criteria had occurred as of the time of this report.  
In this regard, the Board observes that one of the 
restrictions on an appeal of an effective date issue such as 
the one in this case that is not at work in cases involving 
other issues is that the Board must examine whatever evidence 
is available for the period of time in question.  It is an 
impossibility to remand for an examination report now that 
would show the degree of impairment resulting from the 
veteran's disability in 1995.  Instead, the best that the 
Board can do is review what evidence it has from 1995 as it 
is.

In this case, however, the Board notes that, although the 
November 1, 1995, report did not address the criteria for the 
70 percent rating, it did address fairly well the new 
criteria for the 50 percent rating which requires that 
occupational impairment be due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  However, the report indicated 
that the veteran met only a few of the requirements for the 
50 percent disability level, and the Board finds that this is 
evidence in support of the Board's conclusion that he did not 
have the more serious symptoms depicted by the 70 percent 
rating at the time of the November 1, 1995, report.

For example, with regard to affect, it was noted in the 
report that the veteran's affect was appropriate (not 
"flattened").  With regard to difficulty in understanding 
complex commands, the Board notes that this criterion was not 
addressed specifically but it was noted that the veteran was 
very analytical, that he "[a]nalyzes what is said, draws 
conclusions, makes behavioral changes accordingly," and that 
he had good concentration and attention.  Concerning 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
it was noted that the veteran had good memory, concentration 
and attention.  As for whether there was impaired abstract 
thinking, it was noted that the veteran "abstracts well".  
Rather than noting the presence of disturbances of 
motivation, the report specifically noted that the veteran 
was "motivated to get relief" from his PTSD symptoms.

As for symptoms of the new criteria for the 50 percent rating 
that were noted to be present in the November 1, 1995, 
report, the veteran was noted to "[c]ontinue[] to experience 
depression" (disturbance of mood); the 60 GAF score 
indicated moderate difficulty in occupational functioning; 
and the most serious symptom of the veteran's PTSD was noted 
to be social withdrawal (difficulty in establishing and 
maintaining effective work and social relationships).

Because, based on the November 1, 1995, report, the veteran 
only met some of the new criteria for the 50 percent rating 
and was not specifically shown to meet any of the new 
criteria for the 70 or 100 percent ratings, the report is 
insufficient evidence on which the Board may conclude that it 
was factually ascertainable that an increase in disability of 
the service-connected PTSD, then rated as 50 percent 
disabling, had occurred as of the date of the November 1, 
1995, report.

With regard to the other four items of evidence dated between 
January 26, 1995, and January 26, 1996, the Board concludes 
that they provide insufficient evidence on which the Board 
may base a conclusion that it was factually ascertainable 
that an increase in disability of the service-connected PTSD, 
then rated as 50 percent disabling, had occurred as of the 
date of these reports.  They are not nearly as detailed as 
the November 1, 1995, report and do not address either the 
old or the new rating criteria with sufficient specificity as 
to be adequate for rating purposes.  

For example, the November 30, 1995, DTC Progress Review 
merely noted the days during November that the veteran 
attended "Community Skills" therapy and that he had made no 
progress or regression in the three specified treatment 
goals.  The December 6, 1995, VA Progress Note from a Mental 
Hygiene Clinic, showed that the veteran reported "not much 
changed"; that he stayed to himself and did not trust 
anyone; that he had pain in his back and neck and felt 
frustrated.  Objectively, it was noted that the veteran had 
some withdrawal and frustration but no overt thought disorder 
or confusion.  The assessment was PTSD with depression and 
isolation.

The December 29, 1995, VA DTC Progress Review, like the one 
dated November 30, 1995, merely noted the days during 
December that the veteran attended "Recreational Therapy" 
and "Community Skills" therapy and that he had made mild 
progress in the three specified treatment goals.  Finally, 
the VA DTC Progress Review which is undated but which 
pertains to treatment during the month of January 1996, like 
the ones dated at the end of November and December 1995, 
merely noted the days during January that the veteran 
attended "Community Skills" therapy and that he had made 
mild progress in two of the three specified treatment goals 
and no progress or regression in the other one.

For the reasons and basis noted above, the Board concludes 
that it was not factually ascertainable that an increase in 
disability of the service-connected PTSD, then rated as 50 
percent disabling, had occurred within one year prior to the 
receipt of the January 26, 1996, claim for increased 
disability compensation based on the evidence in the record 
which pertains to that time period.  Therefore, an effective 
date earlier than January 26, 1996, for an award of an 
increased rating to 70 percent for service-connected PTSD is 
not warranted under the provisions of section 5110(b)(2) of 
the statute or section 3.400(o)(2) of the regulations.  

B.  Effective Date Earlier Than January 26, 1996,
For A Total Rating Based On Individual Unemployability.

Because no specific provision, among the provisions of the 
law governing effective dates, addresses the effective date 
to be assigned for an award of a total rating based on 
individual unemployability, the general provision governing 
effective dates applies.  38 U.S.C.A. § 5110 (West 1991).  
That provision states that the date "shall be fixed in 
accordance with facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a) (West 1991).  The corresponding VA regulation 
expresses this rule as "date of the receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (1998). Under this general rule provided by 
the law, an effective date for total rating based on 
individual unemployability may be assigned later than the 
date of receipt of claim -- if the evidence shows that the 
veteran became unemployable after the claim was filed -- but 
never earlier than the date of claim.

The United States Court of Appeals for Veterans Claims 
(Court) has suggested that the provisions governing effective 
dates for claims for increases, including the specific 
provision governing claims for increased disability 
compensation under 38 U.S.C.A. § 5110(b)(2), may apply to 
awards of total ratings based on individual unemployability, 
given that a total rating based on individual unemployability 
is, like an award of an increased disability rating based on 
the rating criteria for specific disabilities provided in the 
VA Schedule for Rating Disabilities, an award of increased 
compensation.  See Herlehy v. West, 11 Vet. App. 448, 451 
(1998) (Steinberg, J., dissenting).  Although the general 
rule under section 3.400(o)(1) for increases is essentially 
the same as the general rule for claims under section 3.400, 
the application of section 5110(b)(2) of the statute and 
section 3.400(o)(2) of the regulations to claims for total 
ratings based on individual unemployability would allow for 
the assignment of an effective date earlier than the date of 
claim if it is factually ascertainable that the veteran 
became unemployable within one year prior to receipt of his 
claim for a total rating based on individual unemployability.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1998).  Although neither section 5110(b)(2) nor section 
3.400(o)(2) refers to a finding of "unemployability" but 
rather refers to a finding of an "increase in disability", 
given the Court's suggestion of possible applicability of the 
sections to awards for total ratings based on individual 
unemployability, the Board will review the veteran's claim 
for an earlier effective date for a total rating based on 
individual unemployability in this case under these 
provisions as well as under the general rule.

1.  Application Of The General Rule For Effective Dates
To An Award Of A Total Rating
Based On Individual Unemployability.

On January 26, 1996, the RO received an application from the 
veteran for increased compensation based on unemployability.  
The RO had denied a previous claim for a total rating based 
on individual unemployability in a July 1994 rating decision.  
The veteran did not appeal that decision and it became final 
in July 1995.  38 U.S.C.A. § 7105(c) (West 1991).  Therefore, 
the January 26, 1996, claim was a new claim for a total 
rating based on individual unemployability.

Even without regard to the content of the evidence submitted 
subsequent to the January 1996 claim, the Board notes that if 
the RO based its conclusion to grant the total rating based 
on individual unemployability on any evidence dated 
subsequent to receipt of the claim because one of those 
reports showed that the veteran had become unemployable, the 
appropriate effective date under the general rule would be 
the date of the evidence showing that the veteran had become 
unemployable, i.e., a date subsequent to or later than the 
date of claim.  Where evidence showing that the veteran 
became unemployable is clearly dated after the date of claim, 
assigning the earlier date is not in accordance with the 
general rule for assigning effective dates for awards of 
compensation under 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400, including subsection (o)(1), although any error by 
the RO in so doing favored the veteran.  Williams v. Gober, 
10 Vet. App. 447, 452 (1997); see also VA O.G.C. Prec. Op. 
12-98 at 10 (stating that "the effective date of an 
increased rating based upon new and material evidence 
received within the appeal period or prior to an appellate 
decision is the date on which the facts establish the 
increase occurred or the date of the original claim for 
increase, whichever is later" (emphasis added)).

Therefore, the Board observes that, by assigning the January 
26, 1996, date of claim to the award of a total rating based 
on individual unemployability, the RO assigned the earliest 
date possible under the general rule governing effective 
dates for awards of disability compensation.  Accordingly, 
the veteran cannot be provided an earlier effective date for 
the award of a total rating based on individual 
unemployability under the provisions of section 5110(a) of 
the statute or of section 3.400, including subsection (o)(1), 
of the regulations as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

2.  Application Of The Exception To The General Rule
For Effective Dates
For Increases In Disability Compensation.

The Board will now examine whether an earlier effective date 
for the award of a total rating based on individual 
unemployability could have been allowed under the exception 
to the general rule governing claims "for increase" which 
exception the Court has suggested also applies to awards of 
total ratings based on individual unemployability.  
38 U.S.C.A. § 5110(a), (b)(2) (West 1991).  Under the 
exception if the evidence shows that the veteran became 
unemployable by reason of his service-connected disabilities 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
veteran became unemployable by reason of his 
service-connected disabilities as long as the claim for the 
total rating based on individual unemployability was received 
within a year of the date that the increase occurred.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1998); cf. Harper, 10 Vet. App. 125 (1997).

Therefore, the first question is whether there is any 
evidence in the file dated within one year prior to the date 
of receipt of claim, i.e., between January 26, 1995 and 
January 26, 1996, that is relevant to the veteran's 
service-connected disabilities, specifically, 
service-connected PTSD and the service-connected right eye 
disorder that may show the veteran became unemployable during 
that period by reason of these disabilities.  As noted in Par 
II.A.2. of this decision, there are five items of evidence in 
the file dated between these dates that pertains to the 
service-connected PTSD.  In addition to this evidence, there 
is also a VA outpatient report from an ophthalmology clinic.

For the same reasons noted in Part II.A.2., the Board finds 
that the evidence pertaining to the service-connected PTSD 
does not show that the veteran was unemployable by reason of 
his service-connected PTSD.  Instead, the assignment of a 60 
percent GAF score in the November 1, 1995, DTC Progress 
Review was evidence that the overall symptoms of the 
service-connected PTSD were "moderate" and that the 
examiner contemplated a person who may have moderate 
difficulty in occupational functioning, such as conflicts 
with coworkers, but who was nevertheless able to work.  
Similarly, there is no evidence in the December 6, 1995, 
report from the VA ophthalmology clinic on which to render a 
conclusion that it was factually ascertainable that the 
veteran was unemployable by reason of his service-connected 
right eye disorder.  Accordingly, the Board concludes that it 
was not factually ascertainable that the veteran had become 
unemployable by reason of his service-connected disabilities, 
then assigned a combined rating of 70 percent, within one 
year prior to the receipt of the January 26, 1996, claim for 
increased compensation based on unemployability as shown by 
the evidence in the record which pertains to that time 
period.  Therefore, an effective date earlier than January 
26, 1996, for an award of total rating based on individual 
unemployability is not warranted under the provisions of 
section 5110(b)(2) of the statute or section 3.400(o)(2) of 
the regulations.

C.  Failure To Reasonably Raise
An Issue Of Clear And Unmistakable Error
As A Basis For Entitlement to An Effective Date Earlier Than
January 26, 1996, For An Increased Disability Rating
For Service-Connected PTSD
Or For A Total Rating Based On Individual Unemployability.

1.  Applicable Law.

A claimant may seek an earlier effective date for an award of 
benefits based on different legal theories of entitlement to 
an earlier date.  Because the revision of a prior final 
rating decision based on clear and unmistakable error 
requires that benefits be paid "as if the corrected decision 
had been made on the date of the reversed decision," an 
allowance of benefits resulting from the revision of a 
decision based on clear and unmistakable error generally will 
involve the assignment of an "earlier" effective date for 
those benefits.  38 C.F.R. § 3.105(a) (1998).  However, in a 
claim alleging clear and unmistakable error, the assignment 
of an effective date is usually an ancillary matter to be 
determined once the principal issue, i.e., whether there was 
clear and unmistakable error in a prior final rating 
decision, has been satisfactorily pled and proven.

On the other hand, an appellant may allege that the RO, in a 
decision presently on appeal to the Board, assigned the wrong 
effective date in a current award of VA benefits because, for 
example, the RO relied on a regulation, from among many 
regulations provided to govern the assignment of effective 
dates, that was inappropriate for the type of benefit awarded 
or because the RO applied a regulation incorrectly.  See 
38 C.F.R. § 3.400 (1998).  The latter claim is not a claim 
for clear and unmistakable error, which is a term of art for 
a special type of error that is always alleged to have been 
made in a prior final decision not a current decision on 
appeal.  A claim for an earlier effective date for a benefit 
granted by an RO rating decision that is the subject of a 
current appeal is a claim of error -- simple, ordinary error 
-- in the calculation of the effective date for a current 
award.  Compare 38 C.F.R. § 3.105(a) with 38 C.F.R. § 3.400 
(1998).

"Clear and unmistakable error" is special type of error; it 
is an error that the claimant alleges was made in a prior 
rating decision that the claimant did not appeal within the 
one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. § 3.105 
(1998).  It is not just any error but rather it is the sort 
of error that, had it not been made, would have manifestly 
changed the outcome of the rating decision so that the 
benefit sought would have been granted.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992); cf. Fugo, 6 Vet. App. at 44 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be [clear and unmistakable error]"); see Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (holding that failure to 
fulfill duty to assist cannot constitute clear and 
unmistakable error).  It is not simply a disagreement with 
how the facts were weighed or evaluated.  Rather, either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell, 3 Vet. App at 313.

A claim for benefits based on clear and unmistakable error in 
a prior final rating decision entails special pleading and 
proof requirements to overcome the finality of the decision 
by collateral attack because the decision was not appealed 
during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. 
Brown, 7 Vet. App. 216, 223 (1994).  The Court has held that, 
in order for a claimant to successfully establish a valid 
claim for clear and unmistakable error in a final RO rating 
decision, the claimant must articulate with some degree of 
specificity what the alleged error is, and, unless the 
alleged error is the kind of error that, if true, would be 
clear and unmistakable error on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final RO rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 
6 Vet. App. 162, 163 (1994) (noting that pleading and proof 
are two sides of the same coin; if there is a heightened 
proof requirement, there is, a fortiori, a heightened 
pleading requirement).  The Court has also held that, where a 
veteran did not reasonably raise clear and unmistakable 
error, the Board was not required to address it, but should 
have noted the veteran's attempt to raise the issue and 
resolved it quickly and simply.  Fugo, 6 Vet. App. at 45.

2.  Total Rating Based On Individual Unemployability.

The Board concludes that the claim for an earlier effective 
date for a total rating based on individual unemployability 
based on clear and unmistakable error has not been stated 
with sufficient specificity to reasonably raise the issue of 
clear and unmistakable error in a prior final rating 
decision.  Fugo, 6 Vet. App. at 45 (holding that, where 
veteran did not reasonably raise clear and unmistakable 
error, the Board was not required to address it, but should 
have noted the veteran's attempt to raise the issue and 
resolved it simply and quickly).  The Board so concludes 
because, although the veteran states that a total rating 
based on individual unemployability should have been made 
effective back to 1989, he has not stated what rating 
decision at that time adjudicated and denied a claim for a 
total rating based on individual unemployability.  The Board 
notes that the earliest rating decision to adjudicate a claim 
for a total rating based on individual unemployability was 
the July 1994 rating decision, and there is no legal basis 
for an argument that a 1989 effective date could have been 
assigned by this rating decision because the earliest claim 
from which it may be argued that this decision sprung was 
filed in September 1993.

The veteran alleges that a total rating based on individual 
unemployability should be made effective back to 1989 because 
that is when the Social Security Administration concluded 
that he was disabled for the purposes of the laws governing 
that agency's benefits.  However, effective dates for VA 
benefits are generally assigned based on the date of receipt 
of claims for VA benefits, and there is no basis in the law 
under which the VA can assign a date based on a claim filed, 
not with VA, but with another agency.  Because the veteran 
has failed to reasonably raise the issue of clear and 
unmistakable error as a basis of entitlement for an earlier 
effective date for a total rating based on individual 
unemployability, the Board concludes that the RO did not err 
in not adjudicating this issue in conjunction with the 
earlier effective date claim.  Fugo, 6 Vet. App. at 45 
(holding that, where veteran did not reasonably raise clear 
and unmistakable error, the Board was not required to address 
it, but should have noted the veteran's attempt to raise the 
issue and resolved it simply and quickly).  

3.  Increased Rating For Service-Connected PTSD.

In claiming an effective date earlier than January 26, 1996, 
for an increased rating for service-connected PTSD to 70 
percent, the veteran did not specifically state that he was 
claiming an earlier effective date based on clear and 
unmistakable error in a prior final rating decision.  
However, he did allege that the effective date assigned for 
the increased rating for service-connected PTSD should have 
been the date of a VA psychiatric examination conducted in 
August 1992.  The only legal basis upon which such a date 
could be awarded is if clear and unmistakable error were 
found in a prior final rating decision of the RO that was 
rendered at a time near that date.  Unlike the situation 
noted above with regard to the claim for a date in 1989 for a 
total rating based on individual unemployability and no 
rating decision having been issued near that date, the RO 
considered the findings of the August 1992 examination report 
in an October 1992 rating decision in which it denied an 
increased rating for service-connected PTSD.  Therefore, 
mindful that the Court has held that a claimant need not 
specify with precision the appropriate legal provision for a 
benefit he is seeking and that the VA's statutory duty to 
assist requires a liberal reading of documents and evidence 
to include consideration of issues reasonably raised therein, 
the Board construes the claim for an earlier effective date 
for an increased rating for service-connected PTSD as of the 
date of an August 27, 1992, examination report, as an attempt 
by the veteran to raise an issue of clear and unmistakable 
error in the October 1992 rating decision which adjudicated a 
claim for an increased disability rating for 
service-connected PTSD and considered that the August 27, 
1992, examination report in rendering that decision.  See 
Stanton v. Brown, 5 Vet. App. 563, 570 (1993); McGrath v. 
Brown, 5 Vet. App. 57, 60 (1993); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Akles v. Derwinski, 1 Vet. App. 118, 
121 (1991); see also Dinsay v. Brown, 9 Vet. App. 79, 87-88 
(1996) (holding that claim for earlier effective date was 
claim of clear and unmistakable error in final RO decision 
disallowing claim); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) (noting that to be awarded earlier effective date, 
veteran must show clear and unmistakable error in RO decision 
disallowing higher rating).

Nevertheless, the Board concludes that the issue cannot be 
considered "reasonably raised" because the veteran has not 
stated with specificity what the alleged error or errors in 
the October 1992 rating decision were.  See Fugo, 6 Vet. App. 
at 45.  In this regard, the Board notes that it is not enough 
to simply state that a higher rating was warranted based on a 
particular examination report without providing persuasive 
reasons as to how the RO misapplied or failed to apply 
relevant regulations, extant at the time, in conjunction with 
the evidence provided by that report.  Clear and unmistakable 
error is not simply a disagreement with how the facts were 
weighed or evaluated by the RO.  Rather, the claimant must 
provide some specificity as to how the correct facts, as they 
were known at the time, were not before the adjudicator or 
how certain statutory or regulatory provision extant at the 
time were incorrectly applied.  Russell, 3 Vet. App. at 313.  
Because the veteran has provided no specific allegation of 
error in the October 1992 rating decision, the Board 
concludes that he failed to reasonably raise the issue of 
clear and unmistakable error as a basis of entitlement for an 
earlier effective date for an increased disability rating for 
service-connected PTSD.  Therefore, the Board concludes that 
the RO did not err in not adjudicating this issue in 
conjunction with the earlier effective date claim.  Fugo, 6 
Vet. App. at 45 (holding that, where veteran did not 
reasonably raise clear and unmistakable error, the Board was 
not required to address it, but should have noted the 
veteran's attempt to raise the issue and resolved it simply 
and quickly).


ORDER

An effective date earlier than January 26, 1996, for an 
increased disability rating to 70 percent for 
service-connected PTSD based on the law and regulations 
governing the assignment of effective dates is denied.

An effective date earlier than January 26, 1996, for a total 
rating based on individual unemployability based on the law 
and regulations governing the assignment of effective dates 
is denied.






		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

